DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The previous 35 USC 101 rejection is withdrawn in light of the present claim amendments. 
The previous 35 USC 112(b) rejection is withdrawn in light of the present claim amendments. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-2, 4-10, 12-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0133137 (hereinafter Rencher) in view of US 2017/0345318 (hereinafter Kim).
As per Claims 1, 10, Rencher discloses a system for collecting aircraft performance data using smart applications, the system comprising: 
an aircraft (see at least abstract); 
one or more user devices operably coupled to the aircraft (see at least abstract: turbulence detection and monitoring system may include a data processing system configured to collect and analyze motion-related sensor data from a plurality of personal electronic devices onboard an aircraft in flight), 
wherein the one or more devices comprises one or more sensors configured to collect sensor data of the aircraft and detect an aircraft event (see at least abstract: turbulence detection and monitoring system may include a data processing system configured to collect and analyze motion-related sensor data from a plurality of personal electronic devices onboard an aircraft in flight, [0013]), 
wherein the one or more sensors are configured to collect vertical acceleration information of the aircraft (see at least abstract, [0013]: a smartphone will typically include at least one accelerometer configured to sense acceleration of the device, e.g., on three axes. Data from these sensors corresponds to motion of the respective devices, and accordingly corresponds (at least in part) to motion of the aircraft, [0079], Fig. 4); 
wherein the one or more sensors are triggered to collect the sensor data of the aircraft based on detecting the aircraft event (see at least abstract, [0013], [0073]-[0074], [0078]-[0079], 
transmitting the sensor data to a server (see at least abstract, [0022], [0042], [0050]-[0052], [0075], [0077], [0079], Fig. 4 (404): encounter turbulence, (406): capture motion related data, (408): transmit data to network); 
the server comprising a storage medium, the storage medium being coupled to a processor, wherein the processor is configured to: 
receive sensor data from the one or more sensors of the ones or more user devices associated with the aircraft (see at least [0077]-[0085]); and 
map the sensor data to the performance of the aircraft (see at least [0083]-[0087]). 
Rencher further discloses that the airlines and/or airports may receive the data for use in route planning, flight path guidance, air traffic control (see at least [0086]-[0087]), but does not explicitly disclose wherein the aircraft is operated based at least in part on the sensor data.
However, Kim teaches wherein the aircraft is operated based at least in part on sensor data (see at least abstract, [0016], [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rencher by incorporating wherein the aircraft is operated based at least in part on sensor data as taught by Kim in order to alleviate the abnormal condition (see at least [0003], [0038]). 

As per Claim 2, Rencher discloses wherein the processor is further configured to analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event responsive to detecting the aircraft event (see at least [0082]-[0083], Fig. 4).

As per Claims 4 and 12, Rencher discloses wherein the aircraft event is associated with at least one of in-flight turbulence characteristics, hard landing characteristics, or air management characteristics (see at least abstract, [0013], [0073]-[0074], [0078]-[0079], Fig. 4 (404): encounter turbulence, (406): capture motion related data, (408): transmit data to network).

As per Claims 5 and 13, Rencher discloses an aggregator node that is configured to aggregate sensor data from the one or more sensors, wherein the aggregator node is at least one of a user device of the one or more devices or a gateway device (see at least abstract, [0013], [0073]-[0074], [0078]-[0079], Fig. 4).

As per Claims 6 and 14, Rencher discloses wherein the one or more sensors devices are configured to upload the sensor data to the server in real-time or after a period of time (see at least abstract, [0022], [0042], [0050]-[0052], [0075], [0077], [0079], Fig. 4).

As per Claims 7 and 15, Rencher discloses wherein the server is configured to anonymize the sensor data from one or more user devices (see at least abstract, [0078]-[0083]).

As per Claims 8 and 16, Rencher discloses wherein the one or more user devices are configured to synchronize a sampling rate and processing rate of the one or more sensors for collecting the sensor data (see at least [0076]).

As per Claim 9, Rencher discloses wherein the one or more user devices is at least one of a mobile phone, smart watch, or tablet (see at least abstract, [0013]: a turbulence detection and monitoring system may include a data processing system that receives motion-related data from one or more personal electronic devices (e.g., smartphones, tablets, wearable computing devices, etc.) that are located onboard an aircraft in flight).

As per Claim 19, Rencher discloses a computer program product for collecting aircraft performance data using smart applications, the computer program product comprising: a computer-readable storage medium having stored thereon program instructions executable by a processor to cause the processor to: 
receive sensor data from one or more sensors of one or more user devices associated with an aircraft, wherein the one or more sensors are configured to collect vertical acceleration information of the aircraft (see at least abstract: turbulence detection and monitoring system may include a data processing system configured to collect and analyze motion-related sensor data from a plurality of personal electronic devices onboard an aircraft in flight, [0013]: a smartphone will typically include at least one accelerometer configured to sense acceleration of the device, e.g., on three axes. Data from these sensors corresponds to motion of the respective devices, and accordingly corresponds (at least in part) to motion of the aircraft, [0079], Fig. 4), 
detect an aircraft event of the aircraft based at least in part on the sensor data (see at least abstract: turbulence detection and monitoring system may include a data processing system configured to collect and analyze motion-related sensor data from a plurality of personal electronic devices onboard an aircraft in flight, [0013]: a smartphone will typically include at least one accelerometer configured to sense acceleration of the device, e.g., on three axes. Data from these sensors corresponds to motion of the respective devices, and accordingly corresponds (at least in part) to motion of the aircraft, [0079], Fig. 4), 
wherein the one or more sensors are triggered to collect the sensor data of the aircraft based on detecting the aircraft event (see at least abstract, [0013]: a smartphone will typically include at least one accelerometer configured to sense acceleration of the device, e.g., on three axes. Data from these sensors corresponds to motion of the respective devices, and accordingly corresponds (at least in part) to motion of the aircraft, [0079], Fig. 4); 
wherein the aircraft event is associated with at least one of in-flight turbulence characteristics, hard landing characteristics, or air management characteristics (see at least abstract, [0013], [0073]-[0074], [0078]-[0079], Fig. 4); 
responsive to detecting the aircraft event, analyze performance of the aircraft by comparing the sensor data with historical data for the aircraft event (see at least [0082]-[0083], Fig. 4); and 
map the performance of the aircraft to the sensor data (see at least [0083]-[0087]). 
Rencher further discloses that the airlines and/or airports may receive the data for use in route planning, flight path guidance, air traffic control (see at least [0086]-[0087]), but does not explicitly disclose wherein the aircraft is operated based at least in part on the sensor data.
However, Kim teaches wherein the aircraft is operated based at least in part on sensor data (see at least abstract, [0016], [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Rencher by incorporating wherein the aircraft is operated based at least in part on sensor data as taught by Kim in order to alleviate the abnormal condition (see at least [0003], [0038]). 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher in view of Kim, and further in view of US 2018/0077538 (hereinafter Matus).

As per Claim 17, Rencher does not explicitly disclose wherein the sampling rate and processing rate of the one or more sensors of the one or more user devices is based at least in part on the available energy of the one or more devices or a sum total of energy available in a network of the one or more devices.  
However, Matus teaches wherein the sampling rate and processing rate of the one or more sensors of the one or more user devices is based at least in part on the available energy of the one or more devices or a sum total of energy available in a network of the one or more devices (see at least abstract, [0038]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Rencher by incorporating wherein the sampling rate and processing rate of the one or more sensors of the one or more user devices is based at least in part on the available energy of the one or more devices or a sum total of energy available in a network of the one or more devices as taught .

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rencher in view of Kim, and further in view of US 2009/0210152 (hereinafter Kawa).

As per Claim 18, Rencher does not explicitly disclose providing a reward to users of the one or more user devices transmitting the sensor data to the server.  
However, Kawa teaches providing a reward to users of the one or more user devices transmitting the sensor data to the server (see at least abstract, [0038]).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention as disclosed by Rencher by incorporating providing a reward to users of the one or more user devices transmitting the sensor data to the server as taught by Kawa in order to encourage positive and cooperative information acquisition from navigation apparatus (see at least Kawa [0038]).

As per Claim 20, Rencher teaches wherein the one or more user devices are configured to synchronize a sampling rate and processing rate of the one or more sensors for collecting the sensor data (see at least [0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Angelina Shudy
Primary Examiner
Art Unit 3668



/Angelina Shudy/Primary Examiner, Art Unit 3668